COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00462-CR


GERALD DEMARSH                                                     APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

      FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY
               TRIAL COURT NO. CR-2015-03589-A

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Gerald DeMarsh seeks to appeal from a jury verdict in which he

was found not guilty. For the reasons stated below, we dismiss the appeal.

      On December 17, 2015, Appellant filed a notice of appeal with this court.2

On December 28, 2015, we sent Appellant a letter explaining that we had




      1
      See Tex. R. App. P. 47.4.
received the judgment entered in this case on November 17, 2015, indicating that

he had been acquitted of all charges by a jury, which would deprive this court of

any jurisdiction over an appeal by the Appellant. Thus, we told appellant that if

he did not file a response showing grounds for continuing the appeal, it could be

dismissed. See Tex. R. App. P. 43.2(f); 44.3.

      Appellant filed a response on January 5, 2016, but it does not provide any

grounds for continuing the appeal. Because Appellant was acquitted, we lack

any subject matter jurisdiction over this appeal. See, e.g., Hilburn v. State, 946
S.W.2d 885, 886 (Tex. App.—Fort Worth 1997, no pet.) (“a record must contain a

‘judgment of conviction’ before there can be an appeal by a defendant”) (citing

Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961)); Darnell v.

State, 24 Tex. Ct. App. 6, 8, 5 S.W. 522, 523 (1887) (“It has been repeatedly and

uniformly held in this state that an appeal can only be prosecuted from a final

judgment of conviction rendered and entered against the defendant.”).         We

therefore dismiss this appeal. See Tex. R. App. P. 43.2(f).



                                                  /s/ Bonnie Sudderth
                                                  BONNIE SUDDERTH
                                                  JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.


      2
      Appellant earlier filed a notice of appeal from trial court case number CR-
2015-03735-A. That appeal was docketed as court of appeals cause no. 02-15-
00438-CR and remains pending in this court.


                                        2
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 18, 2016




                               3